Oo ONAN DN fF WW NY

NO wo bw NY KH KH KH HN WN Bw HF KF KF KF KF Ee ES
oN DN NH FF WY NYO KF CO UO WAN HD Nn fk WW NYO — CO

 

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

JIAN ZHANG,
Plaintiff,
V.
KEVIN K. MCALEENAN, ef al.,

Defendants.

 

 

On October 17, 2019, the Court denied plaintiff's motion for summary
judgment and granted defendants’ cross-motion for summary judgment regarding
the denial of plaintiffs I-526 petition. Dkt. No. 53. Pursuant to Federal Rule of Civil

Procedure 58, the Court hereby enters judgment in favor of defendants and against

Case No. CV 18-9799-JFW (JPRx)

JUDGMENT

plaintiff as to this matter. The Clerk of Court shall close the file.

IT IS SO ORDERED.

DATED: October 21, 2019

 
  
 

_ tL

on [Tohn F. Walter
Unijed States District Judge

 

Sa

 
